Citation Nr: 9933022	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1965 to November 
1971.  He received the Vietnam Service Medal, the Vietnam 
Campaign Service Medal, the Vietnam Gallantry Cross, and a 
Combat Action Ribbon, among other awards.  This appeal arises 
from a May 1991 rating action of the Boston, Massachusetts RO 
which denied service connection for bilateral defective 
hearing.  In January 1992, the veteran gave testimony at a 
hearing on appeal at the RO.  In July 1993, the veteran gave 
testimony at a hearing on appeal conducted by the undersigned 
Member of the Board of Veterans Appeals (Board) at the Boston 
RO.  

By decision of May 1995, the Board remanded to the RO for 
further development 
3 other issues then before the Board for appellate 
consideration; the issue of service connection for bilateral 
defective hearing as well as another issue then before the 
Board were held in abeyance pending completion of the 
requested development.  In September 1995, this case was 
transferred from the Boston RO to the White River Junction, 
Vermont RO, reflecting the veteran's change of residence from 
Massachusetts to Vermont.

By decision of May 1997, the Board granted a 20% rating for 
bilateral temporomandibular joint (TMJ) derangement for the 
period from 27 November 1990 through 16 February 1994, denied 
a rating in excess of 20% for bilateral TMJ derangement 
subsequent to 16 February 1994, and denied an effective date 
prior to 27 November 1990 for the grant of service connection 
for bilateral TMJ disability.  The Board also remanded the 
issues of service connection for lung and skin disorders 
claimed as residuals of exposure to Agent Orange, and service 
connection for bilateral defective hearing to the RO for 
further development.  The veteran thereafter appealed the 
Board's denials of a rating in excess of 20% for bilateral 
TMJ derangement subsequent to 16 February 1994, and an 
effective date prior to  27 November 1990 for the grant of 
service connection for bilateral TMJ disability to the U.S. 
Court of Appeals for Veterans Claims (Court).     

By decision of March 1999, the Board granted service 
connection for chronic bronchitis as a residual of exposure 
to Agent Orange, denied service connection for a skin 
disorder as a residual of exposure to Agent Orange, and 
remanded the issue of service connection for bilateral 
defective hearing to the RO for further development of the 
evidence and for due process development.

By Memorandum Decision of 19 April 1999, the Court affirmed 
the Board's denial of an effective date prior to 27 November 
1990 for the grant of service connection for bilateral TMJ 
disability, vacated the Board's denial of a rating in excess 
of   20% for bilateral TMJ derangement subsequent to 16 
February 1994, and remanded the latter issue to the Board for 
readjudication consistent with the VA Secretary's October 
1998 Motion in part.  By decision of August 1999, the Board 
remanded the issue of a rating in excess of 20% for bilateral 
TMJ derangement subsequent to     16 February 1994 to the RO 
for further development.  

Following the August 1999 Board Remand Order, the RO 
completed development with respect to the issue of service 
connection for bilateral defective hearing and associated 
additional evidence with the claims folder, and the case was 
returned to the Board for further appellate consideration of 
that issue.   


FINDING OF FACT

The medical evidence of record does not show that the veteran 
currently has hearing loss in either ear which meets the 
regulatory criteria to be considered an impaired hearing 
disability for the purpose of awarding service connection, 
and, as such, the claim for service connection for bilateral 
defective hearing is not plausible. 



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

A review of the service medical records discloses that the 
veteran denied a history of ear trouble and having worn 
hearing aids on enlistment examination of October 1965.  
Audiometric testing showed pure tone thresholds [converted 
from ASA to ISO standards] of 25, 15, 10, 20, and 15 decibels 
(db) on the right and 10, 10, 10, 15, and 10 db on the left 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
The veteran's physical profile serial indicated that he met 
general service standards for hearing, and he was found 
qualified for induction.  

On re-enlistment examination of October 1968, the veteran 
denied a history of ear trouble, hearing loss, and having 
worn hearing aids.  Hearing acuity was 15/15 for both the 
whispered and spoken voice bilaterally; audiometric testing 
was not performed.  The veteran's physical profile reflected 
that he met general service standards for hearing, and he was 
found qualified for re-enlistment and to perform all the 
duties of his rank at sea and in the field.

Hearing acuity was 15/15 for the whispered voice bilaterally 
on examination of June 1970; audiometric testing was not 
performed.  The veteran's physical profile reflected that he 
met general service standards for hearing.

Hearing acuity was 15/15 for both the whispered and spoken 
voice bilaterally on separation examination of October 1971.  
Audiometric testing showed pure tone thresholds of 5, 5, 0, 
0, and 5 db on the right and 10, 5, 5, 10, and 10 db on the 
left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The veteran was found qualified for release 
from active duty.

Post service, the veteran filed a claim for service 
connection for bilateral defective hearing in July 1983.

By letter subsequently in July 1983, the RO notified the 
veteran of the requirement to furnish additional evidence 
showing post-service medical treatment of his claimed 
disability before further action could be taken on his claim 
for service connection.  

In October 1983, the RO dismissed the claim for service 
connection for bilateral defective hearing on the grounds 
that the veteran had failed to prosecute his claim, in that 
he had not furnished the requested evidence showing inservice 
incurrence or aggravation and the current existence of the 
claimed disability.  The veteran was notified of this 
determination and of his appellate rights by letter the same 
month, but he did not file a Notice of Disagreement (NOD) 
therewith.

In November 1990, the veteran filed a new claim for service 
connection for bilateral defective hearing which reportedly 
had its onset in February 1968.  

Received in April 1991 were VA outpatient treatment records 
wherein the veteran complained of decreased hearing in July 
1983.  He gave a history of having worked around jet engines 
in service, and having been only 50 feet from an explosion 
which left his ears ringing for awhile.  The assessment was 
question of high frequency hearing loss.  Audiometric testing 
in December 1983 showed pure tone thresholds of 15, 15, 15, 
and 20 db on the right and 20, 15, 20, and 15 db on the left 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  Average 
speech reception thresholds were 15 db bilaterally.  The 
audiologist concluded that the veteran's hearing was within 
normal limits bilaterally by pure tone and speech reception 
thresholds.  

In his August 1991 NOD and his November 1991 Substantive 
Appeal, the veteran stated that his bilateral defective 
hearing should have been noted on examination for separation 
from service, as he claimed it was a result of an ammunition 
dump explosion in Vietnam during the Tet Counteroffensive in 
1968.

At the January 1992 RO hearing on appeal, the veteran 
testified that he was regularly exposed to loud noises in 
service by virtue of having worked around large jet airplanes 
on a flight line for 6 years.  He also reported problems with 
ringing in his ears and inability to hear for a few days 
following an incident wherein an enemy rocket exploded near 
his bunker.  He recalled that he underwent audiometric 
testing at the time of examination for separation from 
service in October 1971.  He denied exposure to loud noises 
or acoustic trauma in the post-service years.

In a statement which was received in July 1992, the veteran 
stated that his hearing problems were a result of a large 
explosion during an enemy rocket attack on Da Nang, Vietnam 
during the Tet Counteroffensive in 1968, and that his hearing 
ability had declined since he returned from Vietnam.

At the July 1993 Board hearing on appeal, the veteran 
testified that he was unable to hear for 2 or 3 days after an 
incident in service, wherein he was in a bunker near a 
grounded airplane loaded with ammunition which exploded when 
it was struck by an enemy rocket during the Tet 
Counteroffensive in 1968.  He stated that he suffered from 
ringing in the ears at that time, and that he had had 
progressively worse hearing since separation from service.    

VA audiometric testing in March 1999 showed pure tone 
thresholds of 10, 5, 15, and 20 db on the right and 15, 15, 
25, and 30 db on the left at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average pure tone threshold was 13 
db on the right and 21 db on the left.  Speech recognition 
ability was 100% bilaterally.  The audiologist commented that 
the veteran's hearing was within normal limits on the right, 
that there was mild high-frequency sensorineural hearing loss 
on the left, and that speech discrimination was excellent 
bilaterally.  

VA audiometric testing in April 1999 showed pure tone 
thresholds of 10, 10, 5, 15, and 20 db on the right and 25, 
15, 15, 25, and 30 db on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average pure tone 
threshold was 13 db on the right and 21 db on the left.  
Speech recognition ability was 100% bilaterally.  The 
audiologist commented that the veteran's hearing was within 
normal limits on the right, and that there was mild high-
frequency sensorineural hearing loss on the left.

On VA otolaryngological examination of April 1999, the 
examiner noted the veteran's history of worsening hearing in 
service in Vietnam after a nearby explosion during the Tet 
Counteroffensive.  The examiner reviewed a 1965 audiogram and 
interpreted this as showing high-frequency hearing loss in 
both ears, worse on the right; he also noted that there were 
no records of audiometric testing at the time of the 
veteran's discharge from service.  The examiner also reviewed 
an April 1999 VA audiogram and interpreted this as showing 
mild high-frequency sensorineural hearing loss bilaterally.  
After examination, the diagnosis was bilateral mild high-
frequency sensorineural hearing loss.  The examiner commented 
that it was difficult to ascertain how the veteran's hearing 
loss occurred during his time in service, since there was no 
report of audiometric testing at the time of discharge from 
service.  Audiometric testing in 1965 showed some hearing 
loss, but the veteran was discharged from service in 1971 and 
the examiner felt that he could have been exposed to 
significant noise following the 1965 audiogram.  Hearing aids 
were currently not recommended, inasmuch as the veteran's 
hearing loss was not felt to be severe enough to warrant 
their use.        

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  Where a veteran served 90 days or more 
during a period of war and sensorineural hearing loss, an 
organic disease of the nervous system, becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 db or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94%.  38 C.F.R. § 3.385.

The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Court has held that Congress specifically limited 
entitlement for service-connected disease to cases where such 
incidents had resulted in a disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet. App. 223 (1992).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West,           118 S. 
Ct. 2348 (1998).  In order for a claim to be well-grounded, 
there must be   (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).  38 U.S.C.A. § 1154(b) 
deals with the question of whether a particular disease or 
injury was incurred or aggravated in service - that is, what 
happened then - and not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Caluza, 7 Vet. 
App. at 507.

Regarding this claim for service connection for bilateral 
defective hearing, the Board notes the veteran's contention 
that he currently suffers from bilateral hearing loss as a 
result of acoustic trauma and exposure to loud noises in 
service.  However, the post-service medical evidence of 
record does not show that the veteran has recognizable 
bilateral defective hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  VA audiometric testing in December 1983, 
over 12 years post service, showed hearing within normal 
limits bilaterally.  The most recent VA audiometric testing 
in April 1999, over 27 years post service, again showed 
hearing within normal limits on the right, and the 
audiologist specifically reached that conclusion with respect 
to hearing in the right ear.  A VA otolaryngologist 
interpreted the latter audiogram as showing mild high-
frequency sensorineural hearing loss on the right; the Board 
notes that this conclusion contradicts the audiologist's 
conclusion pertaining to the right ear, but in any event the 
Board finds that those recorded audiometric test findings 
pertaining to the right ear do not meet the criteria for 
impaired hearing considered to be a disability under the 
provisions of 38 C.F.R. § 3.385.  Although mild high-
frequency sensorineural hearing loss was diagnosed on the 
left, the Board finds that the April 1999 VA audiometric test 
findings pertaining to the left ear also do not meet the 
criteria for impaired hearing considered to be a disability 
under the provisions of 38 C.F.R. § 3.385.  The Board notes 
that speech recognition ability was 100% bilaterally on both 
VA audiometric test occasions in March and April 1999.   

On that factual record, the Board concludes that the veteran 
has not met the initial burden of presenting a well-grounded 
claim for service connection for bilateral defective hearing 
imposed by 38 U.S.C.A. § 5107(a), inasmuch as none of the 
post-service audiological findings in the record up to 1999 
meet the criteria for impaired hearing to be considered a 
disability under the provisions of 38 C.F.R. § 3.385, and 
recognizable bilateral defective hearing thus is not 
currently objectively demonstrated.  Because of the absence 
of medical evidence of a current impaired hearing disability, 
the claim for service connection is not plausible, and 
therefore is not well-grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); see Caluza and Epps.  In the absence of 
a well-grounded claim, there is no duty to assist the veteran 
further in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  As the claim for service connection 
for bilateral defective hearing is not well-grounded, the 
appeal is denied.  


ORDER

Service connection for bilateral defective hearing is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

